DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Response to Amendment
Applicant’s arguments, see REMARKS, filed 23 FEBRUARY 2021, with respect to the objection to the ABSTRACT have been fully considered and are persuasive.  The objection to the ABSTRACT has been withdrawn. 
There are no longer any pending rejection or objections. 
As indicated in the previous Office Action the claims are allowable over the prior art.  The previous reason for allowance are copy/pasted below.  There are no changes to the reasons for allowance. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference to DE THEIJE, US Publication No. 2010/0297780 A1, is considered to be the closest prior art of record which teaches most of the limitations including: a biochemical detection device, abstract, Figure 1, [0075], device 1, the device comprising: a substrate, Figure 1, [0074], supporting element 10; a probe, [0075], reagent 4; wherein there is a first opening and a second opening, Figure 1, top edge of slope wall 13 starts, ad lower edge where slope wall 13 ends; wherein the first opening communicates with the second opening and is smaller than the second 
Other references considered are SCHLAUTMANN, US Publication No. 2007/0286773 A1; and OBERHARDT, US Patent 5,110,727 A.  
The SCHLAUTMANN and OBERHARDT both teaches sensors and part of the biochemical detection device, but both are also missing key element directed towards the dissolvable material layer as well as the absorbing material.  
The references cited above structurally discloses similar looking devices, but are missing key components which are not taught or suggested in prior art searched by the Examiner. 
In addition to the biochemical detection device itself, the method of making the device is not found or suggested in the prior art searched by the Examiner. 
The invention as claim directed towards a biochemical detection device with a controlled reaction incubation time and a method for manufacturing the biochemical detection device with a controlled reaction incubation time are not found or suggested over the prior art and are considered to be allowable.  
Allowable Subject Matter
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797